Case 18-12847 Doc 21 Filed 12/11/18 Entered 12/11/18 12:30:37 Main Document Page 1 of 1



                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF LOUISIANA

   IN THE MATTER OF:                                                          CASE NO. 18-12847
                                                                              Section "B"
   MCCAY, KELLY VIRGINIA

                                                                              CHAPTER 7
   DEBTOR(S)

                   TRUSTEE'S PETITION OF DISCLAIMER AND ABANDONMENT

   TO THE CLERK OF BANKRUPTCY COURT FOR SAID DISTRICT:

           The petition of the undersigned Trustee of the estate of the above named Debtor(s), with
   respect represents:

           On the grounds that there is no equity in the hereinafter described property for the
   Debtor(s)' estate over and above such mortgage and/or other liens as may affect the said
   property and such exemptions as may apply thereto, or that if there is any such equity, it is not
   sufficient to justify administration.

           The undersigned Trustee (in his official capacity under Federal Law) as representative
   of the estate of the Debtor(s), does, subject to the approval of this Court, disclaim and abandon
   all such right, title, and interest of the said Debtor(s) estate in and to the following described
   property:

   (1) Household goods, appliances, and furniture. c
   (2) Wearing apparel. c
   (3) Real property located at 3641 Rue Denise, New Orleans, LA. b c
   (4) $10.00 cash. b
   (5) $10.00 bank account balance. b
   (6) Household electronics. b
   (7) 2015 Mini Cooper Coupe. b c


                                                                 /s/David V. Adler 12/11/18
                                                                 David V. Adler, Trustee
                                                                 P.O. Box 55129
                                                                 Metairie, LA 70055-5129
                                                                 504-834-5465

   _________________________________
   a
       Encumbered beyond value.
   b
       Insufficient value or equity to justify administration.
   c
       Exempt in whole or part.
